Citation Nr: 1646866	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased disability rating for chondromalacia patella of the right knee, currently rated as 10 percent disabling.

2. Entitlement to an increased disability rating for chondromalacia patella of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1988 to August 1992. These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan. In that decision, the RO continued ratings of 10 percent each for disabilities of the right and left knees.

In August 2016, the Board remanded these issues to the RO for the development of additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2).

The Board regrets further delay, but finds that additional evidence is needed. Therefore the appeal is again REMANDED to the Agency of Original Jurisdiction (in this case, the RO). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her right and left knee disabilities are manifested by symptoms and impairment that warrant ratings higher than the existing ratings of 10 percent for each knee. The disabling manifestations that she has reported include pain throughout the range of motion in both knees. 

When evaluating joints that have painful motion, VA regulations provide, and the United States Court of Appeals for Veterans Claims (Court) has emphasized, that testing of the range of motion of the joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. 38 C.F.R. § 4.59; see Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). In the August 2016 remand, the Board instructed the RO to provide the Veteran a new VA medical examination of her knees. The instructions for the examination included testing in each knee the range of motion on both active and passive motion, and in weight-bearing and non-weight-bearing. The Veteran had an examination of her knees in September 2016. The examiner reported the range of motion of each knee, but did not specifically report the range in active motion and the range in passive motion. For each knee the examiner answered a question as to whether there was evidence of pain with weight-bearing, but the examiner did not report the range of motion with weight-bearing and the range of motion with non-weight-bearing. In addition, the examiner noted inconsistencies in the examination, and expressed the opinion that the expertise of an orthopedist specializing in knee disorders was appropriate to answer the questions in the examination form.

The Court has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court. See Stegall v. West, 11 Vet. App. 268 (1998). In light of the Court's decisions in Stegall and Correia, and the 2016 examiner's opinion that a more specialized examiner is needed, the Board is remanding the case for a new examination of the Veteran's knees, by an orthopedist, with detailed findings to specifically include the ranges of each knee in active motion, passive motion, weight-bearing, and non-weight-bearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)



	(CONTINUED ON NEXT PAGE)


1. Schedule the Veteran for a new VA medical examination of her knees by an orthopedist, if possible, one who specializes in or is very familiar with knee disorders.  If such an expert is not available, and examiner with some specialty in the knee should be selected and must describe his or her qualifications.  Provide the Veteran's claims file to the examiner to review. Ask the examiner to review the claims file, examine and test the Veteran's knees, and report detailed findings as to the current condition and impairment in each knee.

Ask the examiner, in the examination findings for each knee, to specifically include the ranges of motion of the knee in active motion, in passive motion, in weight-bearing, and in non-weight-bearing.

Ask the examiner to report, for each knee, whether there is additional functional impairment due to pain, weakness, fatigability, or incoordination, or following repeated use. Ask the examiner to express any such additional functional impairment in degrees of additional limitation of motion, if possible.

Ask the examiner to perform testing and provide findings with respect to the Veteran's complaint of her knees giving way. Ask the examiner to note whether there is objective evidence of giving way or instability of either knee on examination. Even if there is no such evidence on the examination, ask the examiner to address whether records in the claims file reflect giving way or instability. Ask the examiner, to describe the extent of giving way or instability of each knee on the examination or reflected by the records in terms such as slight, moderate, or severe, if possible.

2. Thereafter, review the expanded record and reconsider the remanded right and left knee rating claims. If any of those claims is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


